Citation Nr: 1550596	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a heart disability, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

3. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a low back disorder, and if so, whether service connection is warranted. 

4. Entitlement to service connection for a bilateral hand disability.

5. Entitlement to service connection for a bilateral knee disability.

6. Entitlement to service connection for a bilateral hip disability. 

7. Entitlement to service connection for chloracne.

8. Entitlement to service connection for peripheral neuropathy.

9. Entitlement to service connection for tinnitus.
 
10. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2010 and December 2011 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia and Winston-Salem, North Carolina.

In July 2014, the Board remanded the Veteran's claim for additional development.  In May 2015, the Board remanded the Veteran's claim to afford him a Board videoconference hearing.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in September 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issues of being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In July 2007 the RO denied service connection for a chronic heart condition, back disability, and PTSD, finding that the evidence did not show that the Veteran currently had any of the claimed conditions.  

2. The Veteran did not appeal the July 2007 decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

3. Evidence presented since the July 2007 rating decision does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for a heart disability.

4. Evidence presented since the July 2007 rating decision does relate to a previously unestablished fact necessary to substantiate the claims for service connection for psychiatric disability and back disability.

5. The Veteran does not have a current disability of his bilateral hands, knees, or hips.

6. The Veteran does not have chloracne.

7. The Veteran does not have peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. New and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for an acquired psychiatric disability and a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

5. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

6. The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

7. The criteria for service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

8. The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

In a July 2007 decision the RO denied service connection for a chronic heart condition, back disability, and PTSD, finding that the evidence did not support that the Veteran currently had any of the claimed conditions.  The Veteran did not file a notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the July 2007 decision.  Therefore, the July 2007 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

Heart Disability

In 2010, the Veteran claimed service connection specifically for ischemic heart disease.  New evidence added to the record since the 2007 denial of service connection for a  chronic heart condition includes more recent treatment records and the Veteran's own lay statements.  However, the evidence does not show that the Veteran has been diagnosed with ischemic heart disease or any other heart disability.

Although at his Board hearing the Veteran suggested that his 1997 Agent Orange examination showed ischemic heart disease, records show normal imaging of his heart at that time.  VA treatment records do show a notation of chest wall pain, but do not include any diagnosis of a heart condition.  At his Board hearing, the Veteran testified that he takes aspirin every day for his heart pain, but reported he had also been told the pain was not coming from his heart.  Notably, a June 2006 VA treatment record states that the Veteran's reported chest wall pain is unlikely cardiac due to the duration of the pain and the lack of change in character over the years.

Thus, while there has been new evidence added to the record since 2007, the Board finds that it is not material in that it does not relate to the unestablished fact of a current heart condition, to include ischemic heart disease.  Therefore, the claim is not reopened.

Psychiatric Disability

In 2010, the Veteran again claimed service connection for PTSD.  This issue has been construed to encompass any acquired psychiatric condition, to include PTSD.

New evidence added to the record since the 2007 denial of service connection for PTSD includes a November 2010 VA inpatient treatment record showing diagnoses of depression and alcohol dependence.

As the new evidence relates to a current psychiatric diagnosis, the Board finds it is material and sufficient to reopen the Veteran's claim.

Back Disability

In 2010, the Veteran again claimed service connection for a back disability.

New evidence added to the record since the 2007 denial of service connection for a back disability includes VA treatment records reflecting a diagnosis of spinal stenosis.

As the new evidence relates to a current back disability diagnosis, the Board finds it is material and sufficient to reopen the Veteran's claim.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hands, Knees, and Hips

The Veteran has claimed he has a disability of his bilateral hands, knees, and hips that causes pain, to include arthritis, due to service.

Medical treatment records do not indicate that the Veteran has been diagnosed with arthritis or other current disability of his hands, knees, or hips.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

In this case, the Veteran has reported he has pain in his hands, knees, and hips, which he has generally attributed to his spinal stenosis or his exposure to Agent Orange in service.  However, he has not reported having a medical diagnosis, and the medical records associated with his claims file show no diagnosis.

At the Veteran's 2011 VA examination of his back the examiner suggested the pain the Veteran reported radiating into his knees could be due to radiculopathy.  The Board notes that the Veteran's claim for service connection for a back disability is being remanded.

While the Board acknowledges the Veteran's complaints of pain in his hands, knees, and hips, a preponderance of the evidence is against finding he has arthritis or other diagnosed disability of his bilateral hands, knees, or hips.  The Board notes that the diagnosis of arthritis requires medical testing and knowledge to diagnose, and thus the Veteran himself as a lay person would not be competent to self-diagnose arthritis of any particular joints.

While the Board must deny the Veteran's claim for service connection for a disability of his bilateral hands, knees, and hips that causes pain, to include arthritis, as the evidence does not support that he currently has such disability, he is certainly free to contact VA and petition to reopen his claim for disability compensation benefits should his circumstances change.

Chloracne

The Veteran contends he has chloracne caused by herbicide exposure in service.

At his Board hearing he testified he has very oily skin and gets "white pimples, lumps" behind his ears and on his face.  VA treatment records also reflect that the Veteran has asserted he has chloracne to his treating medical providers.  However, no medical records show a diagnosis of chloracne despite the Veteran's assertions.

The Veteran was diagnosed at the VA with having dry skin, and in June 2015 was found to have contact dermatitis on his right forearm and likely a benign lesion on his left scapula.  However, there is no diagnosis in any medical records of a chronic skin condition, to include chloracne, despite the Veteran having been seen for his skin complaints.

Notably, the Veteran also denied skin diseases on his 1971 separation examination.

The Board again notes that in the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.

In this case, the Board finds that the Veteran's lay contention that he has chloracne is not supported by the medical record.  The Board finds that the Veteran as a lay person does not have the education, training, or experience to diagnose a specific dermatologic condition such as chloracne.  While the Veteran is competent to report the presence of readily observable symptoms such as skin lesions, the most competent medical evidence does not support that he has chloracne or another chronic skin condition.  Therefore, service connection is not warranted.

While the Board must deny the Veteran's claim for service connection for chloracne as the evidence does not support that he currently has such disability, he is certainly free to contact VA and petition to reopen his claim for disability compensation benefits should his circumstances change.

Peripheral Neuropathy

The Veteran contends he has peripheral neuropathy caused by herbicide exposure in service.

However, a review of the Veteran's medical records does not show a diagnosis of peripheral neuropathy.  The Board acknowledges the Veteran's own contention that he has the condition, but finds the medical evidence more probative.

The Board again notes that in the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.

As a lay person the Veteran is not competent to diagnose himself with such a complicated neurological condition as neuropathy, which requires medical testing and knowledge beyond the scope of mere lay observation.  Further, to the extent that the Veteran has contended he is reporting a contemporaneous medical diagnosis, the Board finds that his statement is not credible as no such diagnosis is reflected in his extensive medical records.

Finally, the Board notes that the Veteran has reported pain radiating into his knees.  However, on VA examination in 2011 that pain was attributed to radiculopathy.  The Board notes that the Veteran's claim for service connection for a back disability has been remanded. 

While the Board must deny the Veteran's claim for service connection for peripheral neuropathy as the evidence does not support that he currently has such disability, he is certainly free to contact VA and petition to reopen his claim for disability compensation benefits should his circumstances change.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in November 2009, December 2009, and October 2010, prior to the initial adjudication of the matters on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Also, in the context of a claim to reopen, the VA must provide a notice letter that describes what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the November 2009 notice letter sent to the Veteran after he filed his claim for service connection for ischemic heart disease did not discuss the evidence needed to reopen his claim, the required information was discussed in both the December 2010 rating decision and the December 2011 statement of the case and the issue again adjudicated in the August 2014 supplemental statement of the case.  	
The undersigned VLJ who conducted the September 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ asked questions regarding the nature and etiology of the Veteran's claimed conditions.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination with respect to his claims for service connection for a disability of his hands, hips, or knees; chloracne; or peripheral neuropathy, but none is required.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, there is no medically competent evidence supporting that the Veteran has a disability of his bilateral hands, knees, or hips that causes pain, to include arthritis; chloracne; or peripheral neuropathy.  Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

New and material evidence has not been received to reopen the claim for service connection for a heart disability.  The request to reopen this claim is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric condition, to include PTSD, is reopened and, to that extent only, the appeal is granted.

Service connection for a bilateral hand disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for chloracne is denied.

Service connection for peripheral neuropathy is denied.


REMAND

Although the Board regrets the additional delay, a remand is required in the matters of entitlement to service connection for a back disability, acquired psychiatric disability, tinnitus, and entitlement to TDIU to ensure that there is a complete record upon which to decide the issues so that the Veteran is afforded every possible consideration.  


Back

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

On his April 1968 induction report of medical history the Veteran reported back trouble, and a notation states that he reported low back pain with bending and lifting for which he had not had medical treatment.  However, on examination, his spine was noted to be normal.

Therefore, the Board finds that the Veteran is presumed sound on his entry into service.

Service treatment records reflect that in April 1969 the Veteran complained of back pain.  Also, on his 1971 separation examination the Veteran reported recurrent back pain.

The Veteran has current diagnoses of spinal stenosis and degenerative disc disease.

Although a VA opinion was obtained in 2011 as to the etiology of the Veteran's current back disability, the examiner opined only that the Veteran's pre-existing back condition was less likely than not aggravated by his service.  As the Board has found the Veteran is presumed sound upon entry into service, an opinion is needed as to whether the Veteran's current back disability was incurred in or caused by his service.

Psychiatric Condition

The Veteran contends he has PTSD as a result of his service.  The Board has construed his claim as one for service connection for any acquired psychiatric condition as the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record reflects that the Veteran reported nervous trouble on his 1971 separation report of medical history.  He was noted to be psychiatrically normal at his separation examination.

Private treatment records from 2006 show the Veteran was admitted for psychiatric care with diagnoses of alcohol intoxication, polysubstance dependence, and personality disorder.  A VA treatment record from November 2010 shows diagnoses of depression/anxiety disorder, alcohol dependence, nicotine dependence, and a history of polysubstance abuse.  VA counseling records from 2015 reflect diagnoses of alcohol dependence in remission, anxiety, and depression

In November 2011 the Veteran underwent a VA mental health examination.  The examiner found that the Veteran met the criteria for only one Axis 1 diagnosis: alcohol dependence.  The examiner specifically found the Veteran did not meet the criteria for PTSD as the Veteran reported no traumatic stressor related to service.  The examiner opined that the Veteran's alcohol dependence is not a continuation of the Veteran's complaint of nervousness prior to discharge from service.

However, no opinion was obtained addressing the Veteran's prior diagnoses of anxiety and depression.  Therefore, on remand, a new VA medical opinion should be obtained discussing those diagnoses.


Tinnitus

The Veteran contends he has tinnitus secondary to his psychiatric condition.  As the Board has remanded the Veteran's claim for service connection for an acquired psychiatric condition, this claim is intertwined and must also be remanded.

TDIU

The Veteran has contended that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, to include as due to his acquired psychiatric disability.  The Veteran is not currently service connected for any disabilities, but as several of his claims for service connection, including for an acquired psychiatric disability, are being remanded; his claim for TDIU is intertwined and also must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from August 2015 to present.

2. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to whether it is at least as likely as not that the Veteran's current back disability was incurred in or caused by his service.  The examiner should presume the Veteran's back was sound upon his entry into service.

3. Arrange for the Veteran to undergo a VA mental health examination to diagnose all current psychiatric conditions and obtain an opinion as to whether each of those conditions is related to his service.  The opinion should specifically address the Veteran's prior diagnoses of anxiety and depression.  

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


